NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JOSEPH STEPHEN KUBINSKY,                      )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-3772
                                              )               2D18-4208
CHRISTINE ADORA KUBINSKY,                     )
                                              )      CONSOLIDATED
             Appellee.                        )
                                              )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for
Hillsborough County; Melissa Polo, Judge.

Ingrid Anderson, Clearwater, for Appellant.

Mark F. Baseman of Felix, Felix &
Baseman, Tampa, for Appellee.



PER CURIAM.


             Affirmed.



BLACK, SLEET, and LUCAS, JJ., Concur.